Citation Nr: 1539723	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-46 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Board hearing via videoconference in October 2012.  The record contains a transcript of that hearing.

In January 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  A right shoulder disability did not manifest during active service and is not related to active service.

2.  A right knee disability did not manifest during active service and is not related to active service, and arthritis did not manifest within one year from the date of separation from the service.
3.  A left knee disability did not manifest during active service and is not related to active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A right knee disability was not incurred in or aggravated by active service and may arthritis not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A left knee disability was not incurred in or aggravated by active.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by letters dated in October 2007 and January 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Board notes that the Veteran's private treatment records from St. Mary's Hospital and in-service clinical treatment records from Germany were unavailable.  The RO made a formal finding regarding the unavailability of these records and informed the Veteran.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

In October 2012, the Veteran testified at a Board hearing.  Neither the Veteran 
nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103.

In January 2013, the Board remanded the Veteran's claims to provide him with VA examinations to determine the nature and etiology of his claimed disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in February 2013.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

The Veteran contends that his claimed right shoulder, left knee, and right knee disabilities were incurred in-service as the result of an artillery piece misfiring.  The explosion caused him to be thrown into a truck, injuring his right shoulder and left knee on impact.  See October 2012 Board Hearing Tr. page 2.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The service records are silent for shoulder or knee complaints.  At separation, he denied a history of shoulder or knee issues.  The separation examination disclosed that the musculoskeletal system, upper extremities and lower extremities were normal.

In February 2013, the Veteran underwent a VA examination to determine the nature and etiology of his claimed right shoulder, left knee, and right knee disabilities.  The VA examiner diagnosed a medial meniscus tear of the left knee, degenerative arthritis of the right knee, right shoulder impingement, and a right shoulder rotator cuff tear.  He reported that the Veteran was propelled into a vehicle when a howitzer misfired impacting his right side.  He was observed for 6 hours for a head injury, bleeding ear, and released.  He had symptomatic joint treatment after the incident, and at separation he did not feel he had any major problems.  The Veteran stated his knees gradually became more painful, but did not become limiting until 5 years ago.  In his twenties his knees were not much of a problem.  The onset and nature of his symptoms was unclear from his recollection at the examination.  The right knee had mild activity-related pain, but the left knee hyperextended once a month and gave way.  Right shoulder pain began after service and he underwent a shoulder surgery in 2011.

After performing the indicated range of motion studies, review of the claims file, and interview of the Veteran, the VA examiner opined that the Veteran's right shoulder, right knee, and left knee disabilities were less likely than not incurred in or caused by the Veteran's claimed in-service injury.  He elaborated that the Veteran's in-service injury resulted in a head injury and bleeding from the ear for which the Veteran was observed for several hours.  The Veteran's separation examination was negative for joint problems related to the shoulders and knees.  During the examination, the Veteran admitted that in the third decade of his life it was not apparent that there were any service connected problems.  Later in life, the right shoulder, right knee, and left knee joints merited some medical treatment with worsening in his sixties.  The VA examiner noted that there was a lack of information about the original in-service injury and the degree of disability that currently exists.  He concluded that there was no convincing evidence relating the Veteran's current right shoulder, right knee, and left knee disabilities to an in-service disease or injury.

The Veteran testified that when he got out of service he worked construction.  He first sought medical treatment in the early 1970s when he went to the VA Medical Center in Ann Arbor, Michigan, once.  The Veteran did not receive a diagnosis for either of the claimed shoulder or knee disabilities until 1990.  Private treatment records show the Veteran was seen for impingement syndrome and right rotator cuff tear in February 1990.  The VA examiner stated that the Veteran admitted that his shoulder and knee disabilities had their onset later in life.

The absence of any lay or medical evidence for decades after service weighs the evidence against a finding that the Veteran's current right shoulder, right knee, and left knee disabilities was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected). 

The Board his report that sustained trauma to his right shoulder, right knee, and left knee during service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis was not "noted" or identified during service.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Rather, the separation examination disclosed that the spine and musculoskeletal system were normal.  Additionally, the Veteran does not have a current of arthritis for his shoulder or his left knee.  The Veteran's degenerative arthritis of his right knee was diagnosed after 2000, many years after his separation from service.  The evidence is against a finding that arthritis manifested during service or within one year of separation.  Therefore, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

To the extent that he reports that he has had on-going issues or symptoms since service, such report is inconsistent with the normal findings at separation and his denial of pertinent pathology at separation.  We find the contemporaneous records to be far more probative and more credible than the recent statements advanced in support of the claim for benefits.

The Board has considered his report that he was told not to worry at separation and that his records would have been preserved.  Even if we were to accept that records were missing, such would not explain away the normal findings at separation, his denial of knee or shoulder histories or his report that his health was very good.  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for right shoulder, right knee, and left knee disabilities.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


